Civil action by plaintiff, assignee of certain claims against the United Talc and Crayon Manufacturing Company, to recover of defendant on his stock subscription for stock in said corporation, it being alleged that same was issued for property grossly and fraudulently overvalued, etc. Service by publication and attachment. Motion to dissolve attachment allowed. Exception. Appeal.
The presumption against error has not been overcome. The judgment will be affirmed without extended opinion. C. S., 1416.
Affirmed.